Citation Nr: 0113844	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
left knee disability, status post total knee replacement and 
revision, to include restoration of a 60 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from June 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, in which the RO reduced the rating for the 
veteran's left knee disability from 60 percent to 30 percent.

The issue on appeal has been characterized by the RO as a 
claim for an increased rating; however, the Board notes that 
the propriety of the March 1999 reduction action must also be 
considered.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that a claim 
stemming from a rating reduction action is a claim for 
restoration of the prior rating, not a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
Therefore, the issue on appeal has been characterized to 
include both the propriety of the reduction and the claim for 
an increased schedular rating.  


REMAND

The veteran contends that a reduction in the evaluation of 
his service-connected left knee, from 60 percent to 30 
percent disabling, is not warranted because the pain and 
functional impairment associated with this disability has not 
improved.

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

For disabilities with ratings which have continued for long 
periods of time (i.e. 5 years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by "full and complete examinations;" 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b) (2000).  For other disabilities, 
which have not become so stabilized (i.e. rating in effect 
for less than 5 years), a reduction is warranted based upon 
re-examinations disclosing improvement in disability.  38 
C.F.R. § 3.344(c) (2000).  The date that the disability 
rating subject to the reduction became effective is to be 
used as the beginning date and the date that the reduction 
was to become effective is to be used as the ending date.  
Brown v. Brown, 5 Vet. App. at 417-18.  Since the veteran's 
60 percent disability evaluation was in effect for less than 
5 years, the heightened requirements for a rating reduction 
as per § 3.344(a), (b), are not applicable.  A reduction may 
be warranted based merely upon evidence showing an 
improvement in the disability.  38 C.F.R. § 3.344(c) (2000).  
However, improvement must be based on the entire medical 
history of the disease, thorough medical examination, and 
analysis of the ability of the veteran to function under the 
ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).

Under the VA's Schedule for Rating Disabilities, replacement 
of the knee joint with a prosthesis is rated at 100 percent 
for one year following implantation of the prosthesis.  
Thereafter, the disability is rated at 60 percent if there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  If there are 
intermediate degrees of weakness, pain, or limitation of 
motion, the disability is rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  The minimum rating for a 
prosthetic knee replacement is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2000).  Diagnostic Codes 5256, 
5261, and 5262 address, respectively, the angle of a knee in 
ankylosis, the limitation of extension of a knee, and the 
severity of knee disability due to nonunion or malunion of 
the tibia and fibula.  38 C.F.R. § 4.71a (2000).

The veteran underwent a left total knee arthroplasty in 
September 1995.  Accordingly, by an April 1996 rating 
decision, the veteran's left knee was evaluated as 100 
percent disabling for one year under Diagnostic Code 5055, 
effective from September 1995, and it was reduced to 30 
percent disabling under the same schedular criteria effective 
from November 1996.  The veteran disagreed with this 
determination and claimed that his left knee impairment was 
inadequately reflected by the 30 percent rating.

The medical evidence shows that, subsequent to a February 
1996 fall, the veteran developed significant pain and 
decreased range of motion which necessitated repeat surgery 
in June 1997.  Accordingly, a March 1998 Hearing Officer 
Decision determined that the impairment associated with the 
veteran's service-connected left knee warranted a 60 percent 
evaluation, effective from November 1996; a temporary total 
rating for convalescence under 38 C.F.R. § 4.30, effective 
from June 1997; and restoration of the 60 percent evaluation 
effective in October 1997.  

Thereafter, the veteran underwent a VA examination for joints 
in March 1998.  The report of this examination notes that the 
veteran complained of limping and pain.  Objective findings 
included a distinct limp over the left side and range of 
motion from 15 degrees to 95 degrees.  The examiner noted 
that the veteran "obviously had a great deal of pain" when 
the examiner attempted to straighten the knee beyond 15 
degrees.  Upon consideration this examination report, in 
October 1998, the RO proposed to reduce the assigned 
evaluation of 60 percent.  In a rating action dated in March 
1999, this reduction was accomplished, effective from June 
1999.  

During his November 1999 personal hearing at the RO, the 
veteran testified that "the working of the knee or the pain 
in it" had not changed from when his left knee impairment 
was rated 60 percent disabling.  The veteran further 
testified that his knee pain becomes worse with activity.  

VA outpatient treatment records include a July 1999 
assessment of chronic left knee pain.

The veteran subsequently underwent another VA examination for 
joints in December 1999.  This examination report reflects 
that the veteran indicated that he used a cane approximately 
twice per week and a brace on a daily basis.  Range of motion 
testing revealed 10 degrees to 114 degrees of flexion. 

As the duty to assist necessitates providing the veteran an 
adequate medical examination, another orthopedic examination 
of the veteran should be ordered.  As to the pain and 
functional impairment reportedly experienced by the veteran, 
the Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, as well as whether 
the pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  In order to obtain medical evidence sufficient 
to adjudicate the veteran's left knee impairment in this 
matter, further development of this case is required in the 
form of another VA joints examination.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his left knee impairment 
since 1999, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected left 
knee disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
completed and all findings should be 
reported in detail.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner should also report the active 
and passive range of motion in degrees 
and comment on the functional 
limitations, if any, including limited 
movement due to pain, weakened movement, 
excess fatigability, and incoordination 
upon use.  The examiner must comment upon 
whether there exists any clinical 
evidence supportive of the veteran's 
subjective complaints.  The report of the 
examination should be associated with the 
claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  All applicable laws and 
regulations should be considered.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




